Citation Nr: 0835688	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-09 646	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Augusta, Maine.


FINDING OF FACT

The veteran does not have hepatitis C that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through December 2004 and April 2006 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the December 2004 and April 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO also notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claim.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant.  (A 
fourth requirement-that a request be made of the claimant to 
provide any pertinent evidence in his possession-was 
eliminated by a change to the implementing regulation, 
effective May 30, 2008; this change is applicable to all 
pending claims.  73 Fed. Reg. 23356 (April 30, 2008).)  These 
notice requirements have been met in this case.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 notice letter.  The Board thus does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily timely provided to the 
veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service medical records are associated with the 
claims file, as are records of private medical care the 
veteran has received since his separation from service.  
Records of the veteran's ongoing treatment at the VA Ann 
Arbor Health Care System have likewise been associated with 
the veteran's claims file.  The veteran and his 
representative have further provided written argument in 
support of the claim.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
records probative of his claim that need to be obtained; 
indeed, the veteran stated in a May 2006 statement that all 
pertinent records were in VA's possession.

II.  Analysis

The record shows that the veteran has been diagnosed with 
hepatitis C.  The date of onset of hepatitis C is not 
determinable by the evidence of record, but the first 
evidence in the record that the veteran had hepatitis C is a 
March 2004 laboratory report indicating a positive result for 
the hepatitis C virus.  The veteran claims that he contracted 
hepatitis C while serving as a combat medic in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires:  (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence of record consists of the veteran's 
service treatment records and post-service records of the 
veteran's treatment at the VA Ann Arbor Health Care System.  
Also present in the record are reports of testing and 
treatment from private providers.  Review of the veteran's 
service treatment records reveals that they are silent as to 
diagnosis or treatment for hepatitis C.  The veteran was 
treated in September 1971 for malaria but was specifically 
noted at that time not to have hepatitis.  On his December 
1971 separation report of medical history, the veteran 
responded "No" when asked if he had hepatitis, and the 
separation medical examiner noted no defects.

Private records reflect that the veteran tested positive for 
hepatitis C as early as March 2004.  The veteran was first 
evaluated for hepatitis C at the VA Ann Arbor Health Care 
System in March 2005.  In a March 2005 treatment note, the 
veteran's VA treatment provider noted that the veteran's risk 
factors for hepatitis C included "paramilitary service in 
Vietnam" as well as a remote history of intranasal cocaine 
use, intravenous drug use, and marijuana use.  Further VA 
records indicate that the veteran's treatment for hepatitis C 
is ongoing.

The veteran was afforded a VA examination in January 2006 in 
connection with this claim.  The examiner noted that the 
veteran was first diagnosed as having hepatitis C in 2003 but 
first showed a positive blood test in March 2004.  He has 
been receiving treatment for the disease since May 2005.  The 
examiner noted the veteran's reported history of serving as a 
combat medic while stationed in Vietnam, which exposed him to 
blood as he treated wounded soldiers in the field.  The 
veteran also reported that he used intranasal cocaine "a few 
times" after service.  The examiner noted that there was no 
record in the veteran's file of combat-related wounds or 
exposure to blood products.  The veteran expressed to the 
examiner that he believed that he contracted hepatitis C 
while serving as a combat medic.  The veteran denied any 
blood transfusions, sexually transmitted diseases, tattoos, 
piercings, or intravenous drug use.  The examiner diagnosed 
the veteran with hepatitis C infection and opined that the 
disease was as likely as not related to the veteran's 
intranasal cocaine use.  He further opined that the disease 
was not likely related to his active service, including his 
time as a combat medic in Vietnam treating wounded soldiers.

The veteran and his representative have also submitted 
multiple written statements in support of his claim.  In 
December 2004 and again in May 2005, the veteran stated that 
he was diagnosed with hepatitis C while undergoing treatment 
in September 1971 for malaria.  He further stated in his 
November 2005 notice of disagreement (NOD), as well as in a 
May 2006 statement, that he served as a combat medic in 
Vietnam, a position that exposed him to blood by treating 
wounded soldiers.  The veteran contended in the NOD that it 
was that exposure to blood that resulted in his current 
diagnosis of hepatitis C.  Further, in his November 2006 VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case), the veteran's representative reiterated the veteran's 
claim that his service as a combat medic in Vietnam exposed 
him to the blood of wounded soldiers, from which he 
contracted hepatitis C.  The representative further argued 
that the Board should accept the veteran's statement as 
satisfactory evidence not only that he was exposed to blood 
in service, but also that that exposure led to the veteran's 
hepatitis C.  The representative also submitted an Internet 
printout from the website of the U.S. Centers for Disease 
Control and Prevention (CDC) indicating that occupational 
exposure to blood is known to be associated with hepatitis C 
infection, while there is "no or insufficient data" showing 
a correlation between intranasal cocaine use and hepatitis C 
infection.

Here, the Board acknowledges that there is medical evidence 
of a current disability, hepatitis C.  There is, however, no 
medical evidence to indicate that the veteran was diagnosed 
with hepatitis C while in service.  There is, further, no 
medical evidence of a nexus between the veteran's military 
service and his currently diagnosed hepatitis C.  In that 
connection, the Board notes that the January 2006 VA examiner 
considered the veteran's reported risk factors, both his 
service as a combat medic in Vietnam and his post-service 
intranasal cocaine use, and concluded that it was not likely 
that the veteran's current diagnosis of hepatitis C was 
related to his time in service, to include any exposure to 
blood while serving as a combat medic treating wounded 
soldiers in Vietnam.  The Board further notes that the 
veteran left active duty in 1972 but was not diagnosed with 
hepatitis C until 2004, more than 30 years after service.  
The Board acknowledges that the veteran states he was told 
during his September 1971 treatment for malaria that he had 
hepatitis at that time but finds more compelling the 
contemporaneous medical records of the veteran's malaria 
treatment indicating specifically that no hepatitis was 
found.

The Board acknowledges that relevant law provides that 
satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" has been defined as 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
"do not provide a substitute for medical-nexus evidence."  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 
1154(b) serves only to relax the evidentiary burden to 
establish incurrence of a disease or injury in service.  Id.  

The Board has reviewed the evidence of record in this case 
and finds that the January 2006 VA examiner properly 
considered the veteran's lay statements of having served as a 
combat medic when rendering his medical opinion as to the 
etiology of the veteran's current hepatitis C.  Even 
considering the veteran's exposure to the risk factor of 
serving as a combat medic, the examiner concluded that the 
veteran's post-service intranasal cocaine use was more likely 
to have caused his hepatitis C.  Further, regarding the 
veteran's representative's submission of an Internet printout 
from the CDC, the Board notes that generic medical 
literature, which does not apply medical principles regarding 
causation or etiology to the facts of an individual case, 
does not provide competent evidence to satisfy the nexus 
element for an award of service connection.  See Sacks v. 
West, 11 Vet. App. 314 (1998).  The CDC information indicates 
that there is either no data or insufficient data showing an 
increased risk based on intranasal cocaine use, tattooing, 
body piercing, acupuncture, or military service; however, 
such information does not per se negate the VA examiner's 
opinion, which opinion was arrived at on the basis of the 
entire record, including information regarding the veteran's 
exposure to blood as a combat medic, his post-service 
activities, and the length of time from his separation from 
service until the veteran became symptomatic and was 
ultimately diagnosed with hepatitis C.  

The Board acknowledges the veteran's contention that his 
current hepatitis C is related to his military service, in 
particular his claimed service as a combat medic in Vietnam.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his hepatitis C have no probative value.  What remains is 
a January 2006 medical opinion that stands uncontradicted in 
the record.

The Board thus concludes that the veteran's hepatitis C was 
not incurred in or aggravated by service.  The claim for 
service connection for hepatitis C must thus be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


